Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Whitaker, Alston, Schumacher et al., Leasure, Wenger et al., and Gullichsen fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A transport climate control system for use in a transport vehicle, the system comprising: 
a variable speed electric load; 
wherein the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, 
wherein the controller is further configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current based on the determined load of the electric load, wherein the determined load has one of a high speed and low torque requirement, 
a low speed and high torque requirement, or a low speed and low torque requirement, wherein the controller is configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current to correspond to the one of the high speed and low torque 
Part of Claim 11 - A method for configuring battery pack voltage steps for a transport vehicle having a climate control system, the system having a variable speed electric load; 
wherein the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, 
wherein the controller is further configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current based on the determined load of the electric load, wherein the determined load has one of a high speed and low torque requirement, 
a low speed and high torque requirement, or a low speed and low torque requirement, wherein the controller is configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current to correspond to the one of the high speed and low torque requirement, the low speed and high torque requirement, or the low speed and low torque requirement.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A transport climate control system for use in a transport vehicle, the system comprising: 
a variable speed electric load; 

a battery pack voltage configurator circuit that includes: a first battery bank providing a first voltage and a first current, 
a second battery bank providing a second voltage and a second current, each of the first battery bank and the second battery bank including a plurality of battery modules, each of the battery modules having a battery management system configured to manage a plurality of battery cells of each of the battery modules, and 
a plurality of switches, 
wherein the controller is configured to control the plurality of switches based on the determined load of the electric load, wherein the battery pack voltage configurator circuit is configured to provide an output voltage and an output current to drive the electric load, the output voltage and the output current vary in magnitude based on the control of the plurality of switches, 
wherein the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, 
wherein the controller is further configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current based on the determined load of the electric load, wherein the determined load has one of a high speed and low torque requirement, 
a low speed and high torque requirement, or a low speed and low torque requirement, wherein the controller is configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage 
Claim 11 - A method for configuring battery pack voltage steps for a transport vehicle having a climate control system, the system having a variable speed electric load; 
a controller; and 
a battery pack voltage configurator circuit, the battery pack voltage configurator circuit having a first battery bank providing a first voltage and a first current, 
a second battery bank providing a second voltage and a second current, and 
a plurality of switches, each of the first battery bank and the second battery bank including a plurality of battery modules, each of the battery modules having a battery management system configured to manage a plurality of battery cells of each of the battery modules, 
the method comprising: 
determining a load of the electric load; 
controlling the plurality of switches based on the determined load of the electric load; and the battery pack voltage configurator circuit providing an output voltage and an output current to drive the electric load, 
wherein the output voltage and the output current vary in magnitude based on the control of the plurality of switches, 
wherein the controller is configured to communicate with the battery management system of each of the battery modules to determine a status of the first battery bank and the second battery bank, 

a low speed and high torque requirement, or a low speed and low torque requirement, wherein the controller is configured to control the plurality of switches based on the status of the first battery bank and the second battery bank to provide the output voltage and the output current to correspond to the one of the high speed and low torque requirement, the low speed and high torque requirement, or the low speed and low torque requirement.
Allowed Claims
Independent Claims 1 & 11 are allowed along with dependent claims 2-9 & 12-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836